DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 02/12/2021 has been entered.

Response to Arguments
Applicant’s amendments filed on 02/12/2021 to the independent claims overcome the rejections set forth in the Final Office Action dated 01/08/2020. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 19-22, 24-31 and 33-41 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Willey (US 20090176515) teaches the concepts of a network node for handling communication of a wireless device in a wireless communication network (Par. 6, 23, 24), paging the wireless device using a paging channel (Par. 6, lines 16-21, 23, 24); and paging the wireless device again (Par. 6, lines 16-27).
Another prior art reference, Xiong (US 20170230951),  teaches the features selecting one or more radio network nodes to page a wireless device using a first paging channel (Par. 29, “an evolved Node B (eNB) to: determine a time and frequency resource of a wireless communication network for a random access response (RAR) message or a paging message”). Another close prior art, Quick (US 20150038180) discloses the concepts of selecting a node for paging based on information relating to current knowledge of a location of the wireless device. Quick also discloses selecting one or more radio network nodes to page the wireless device using a paging channel based on information relating to current knowledge of a location of the wireless device (Par. 71).
While the prior art teaches the fundamental features of paging a mobile device using a first paging channel and a second channel, the prior art does not disclose the specifics of “the first paging channel is Physical Cell Identity (PCI) based and wherein one or more properties of the second paging channel are derived from an identifier  system information transmitted by the wireless communication network”.   Applicant’s claimed invention specifies that the wireless device monitors both a first paging channel and a second paging channel for a paging message. According to the claims, the first paging channel is Physical Cell Identity (PCI) based, while the second paging channel includes explicit properties and wherein one or more properties of the second paging channel are derived from an identifier  system information transmitted by the wireless communication network.” None of the cited references, considered individually or together, suggest a paging channel that is configured by an identifier identifying such properties of the paging channel provided in a system information of the wireless communication network
A thorough search of prior art did not result in finding the features of: two paging channels such as a first paging channel and a second paging channel such that the first paging channel is used to send a page to a mobile device and responsive to determining that no response was received to the first paging channel  using the second paging channel to page the mobile device, wherein “the first paging channel is Physical Cell Identity (PCI) based and wherein one or more properties of the second paging channel are derived from an identifier  system information transmitted by the wireless communication network”. 
Specifically the prior art does not disclose or fairly suggest the limitations: "paging the wireless device using a first paging channel; and paging the wireless device using a second paging channel, 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 

	/FRED A CASCA/                             Primary Examiner, Art Unit 2644